Exhibit 10.14

  



LEASE ASSIGNMENT AGREEMENT

 

This Agreement, made this 1st day of December, 2016, by and between CALX
MINERALS, LLC (hereinafter called "Transferor"), RMR INDUSTRIALS, INC.
(hereinafter called "Transferee") and Komatsu Financial Limited Partnership
(hereinafter called "KF").

 

WITNESSETH:

 

WHEREAS, Transferor, as lessee, and KF, as lessor, heretofore entered into lease
contract 777-0140059-006, dated December 28th, 2015, covering the following
property (hereinafter collectively called the "Property"):

 

D155AX-6 S/N 81287 

which lease provides for the payment by Transferor of aggregate rentals in the
amount of $3,375.61, and further provides that Transferor shall not assign
Transferor's interest, as lessee, in said lease and Property, and there remains
unpaid under said lease rentals in the amount of $128,273.18 payable in 38
rentals, commencing 10/28/16 and on the 28th of each month thereafter.

 

NOW, THEREFORE, Transferor, for and in consideration of one dollar and other
valuable consideration paid to Transferor by Transferee, hereby transfers and
assigns to Transferee all of Transferor's interest, as lessee under said lease,
in and to the said lease and Property.

 

In consideration of KF's consent to said transfer and assignment, Transferor and
Transferee hereby promise jointly and severally to pay to KF the unpaid balance
of the rentals as above stated, and Transferee hereby assumes all of the
obligations of Transferor under said lease as though Transferee were the
original lessee of the Property.

 

It is further agreed that Transferor is in no way released from the obligations
set forth in said lease but is still firmly bound, and Transferor consents that
KF may, without notice to Transferor and without releasing Transferor's
liability, elect any remedy and compound or release any right against, and grant
extensions of time to, Transferee.

 

The Property is now at 1 TRANSFER TRAIL GLENWOOD SPRINGS, CO 81602, and will
hereafter be kept at 9301 Wilshire Blvd., Suite 312, Beverly Hills, CA 90210 but
shall not become part of the real estate.

 



   

 

 

IN WITNESS WHEREOF, we have hereunto set our hands the day and year first above
written.

 

CALX MINERALS, LLC   By:  /s/ John Skadow CFO Transferor     Title         1
TRANSFER TRAIL       Glenwood Springs, CO 81602       Address               RMR
INDUSTRIALS, INC.   By:  /s/ Michael Okada CFO Transferee     Title         9301
Wilshire Blvd., Suite 312,       Beverly Hills, CA 90210       Address      

 

Upon the express agreement that Transferor remain liable on said lease and the
Transferee assume the aforesaid obligations and that said lease is to remain in
full force and effect, KF hereby consents to the assignment by Transferor to
Transferee of Transferor's interest in said lease and Property.

 

  KOMATSU FINANCIAL LIMITED PARTNERSHIP       By:  /s/ Nico Sich Finance
Representative     Title

 



  

